UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6238



ERNEST SIDNEY JONES, JR.,

                                            Plaintiff - Appellant,

          versus


SERGEANT ZIMMERMAN; LIEUTENANT KNOWLES; E. S.
KITCHEN, JR., Sheriff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-95-968-2)


Submitted:   June 12, 1997                 Decided:   June 26, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Sidney Jones, Sr., Appellant Pro Se. Brodnax Haskins, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's* order denying relief
on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Jones v. Zimmerman, No. CA-95-968-2 (E.D. Va. Jan. 16,
1997). Appellant's motion for appointment of counsel is denied. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1994 & Supp. 1997).

                                2